CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] As of April 30 As of October 31 (millions of US dollars, except share amounts) 2009 2008 ASSETS Current assets Cash and cash equivalents $ 243 $ 117 Accounts receivable, net 223 264 Notes receivable (Notes 3 and 7) 14 75 Unbilled revenue 86 86 Inventories, net (Note 4) 88 85 Income taxes recoverable 64 61 Current portion of deferred tax assets 18 20 Prepaid expenses and other (Note 5) 33 16 Assets held for sale (Note 8) 6 6 Total current assets 775 730 Property, plant and equipment, net (Note 8) 278 301 Deferred tax assets 82 95 Long-term investments (Note 6) 25 30 Other long-term assets (Note 7) 98 108 Intangible assets, net 136 155 Goodwill (Note 8) 455 452 Total assets $ 1,849 $ 1,871 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 14) $ 246 $ 266 Current portion of deferred revenue 93 79 Income taxes payable 9 1 Current portion of long-term debt (Note 11) 36 19 Current portion of deferred tax liabilities 9 4 Total current liabilities 393 369 Long-term debt (Note 11) 240 263 Deferred revenue 11 10 Other long-term obligations 33 31 Deferred tax liabilities 81 108 Total liabilities 758 781 Shareholders’ equity Common shares at par– Authorized shares: unlimited; Issued and outstanding shares: 120,137,229 and 120,137,229 as of April 30, 2009 and October 31, 2008, respectively (Note 13) 489 489 Additional paid-in capital 76 75 Retained earnings 286 301 Accumulated other comprehensive income (Note 19) 240 225 Total shareholders’ equity 1,091 1,090 Total liabilities and shareholders’ equity $ 1,849 $ 1,871 The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of US dollars, except per share amounts) 2009 2008 Restated (Note 2(c)) 2009 2008 Restated (Note 2(c)) Revenues Products $ 135 $ 169 $ 269 $ 320 Services 122 157 245 302 Reimbursement revenues 25 24 43 50 Total revenues 282 350 557 672 Costs and expenses Direct cost of products 82 106 164 201 Direct cost of services 77 101 154 193 Reimbursed expenses 25 24 43 50 Selling, general and administration 62 75 122 139 Research and development 14 22 28 42 Depreciation and amortization 23 23 45 50 Restructuring charges, net (Note 14) - 1 4 1 Change in fair value of embedded derivatives (3) (3) - 1 Other expenses (income), net (Note 15) 18 (7) 16 (7) Total costs and expenses 298 342 576 670 Operating (loss) income (16) 8 (19) 2 Interest expense (5) (3) (10) (6) Interest income 3 4 6 10 Change in fair value of interest rate swaps - - - 2 Equity earnings (Note 21) 9 10 15 24 (Loss) income before income taxes (9) 19 (8) 32 Income tax (expense) recovery (Note 16) -current (2) (3) (12) (25) -deferred (6) (3) 5 25 (8) (6) (7) - Net (loss) income $ (17) $ 13 $ (15) $ 32 Basic and diluted (loss) earnings per share (Note 12) $ (0.15) $ 0.11 $ (0.13) $ 0.27 The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of US dollars) 2009 2008 Restated Note 2(c)) 2009 2008 Restated (Note 2(c)) Net (loss) income $ (17) $ 13 $ (15) $ 32 Foreign currency translation 19 - 8 (56) Reclassification of realized loss (gain), net of tax $1 (2008 - $nil) and$3 (2008 - $(2)), respectively 3 - 5 (4) Unrealized gain on available-for-sale assets, net of tax $nil (2008 - $nil) and $1 (2008 - $nil), respectively 1 - - 1 Unrealized gain (loss) on net investment hedges, net of tax $1 (2008 - $nil) and $nil (2008 - $(4)), respectively 2 (1) 2 (19) Repurchase and cancellation of Common shares - (1) - (2) Other comprehensive income (loss) 25 (2) 15 (80) Comprehensive income (loss) $ 8 $ 11 $ - $ (48) The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of US dollars) 2009 2008 Restated (Note 2(c)) 2009 2008 Restated (Note 2(c)) Operating activities Net (loss) income $ (17) $ 13 $ (15) $ 32 Adjustments to reconcile net (loss) income to cash provided by (used in) operating activities (Note 17): Items not affecting current cash flows 43 (3) 52 22 Changes in non-cash operating assets and liabilities 71 4 98 (134) Cash provided by (used in) operating activities 97 14 135 (80) Investing activities Purchase of property, plant and equipment (7) (15) (14) (28) Proceeds on sale of property, plant and equipment - 2 3 3 Proceeds on sale of short-term investments - - - 101 Proceeds on sale of long-term investment - 4 - 7 Decrease (increase) in restricted cash - (2) 8 (3) Other - (2) - (2) Cash (used in) provided by investing activities (7) (13) (3) 78 Financing activities Repayment of long-term debt (1) (1) (7) (81) Issuance of shares - 4 - 5 Repurchase of shares - (12) - (17) Cash used in financing activities (1) (9) (7) (93) Effect of foreign exchange rate changes on cash and cash equivalents 5 3 1 (2) Net increase (decrease) in cash and cash equivalents during the period 94 (5) 126 (97) Cash and cash equivalents, beginning of period 149 130 117 222 Cash and cash equivalents, end of period $ 243 $ 125 $ 243 $ 125 The accompanying notes form an integral part of these interim consolidated financial statements. 1. Basis of Presentation These unaudited interim consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (US) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s 2008 audited annual consolidated financial statements for the year ended October 31, 2008, except as described in Note 2. These interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2008. 2. Changes Affecting Fiscal 2009 Consolidated Financial Statements (a) Significant Accounting Policies On February 1, 2009, the Company adopted Statement of Financial Accounting Standards (SFAS) No. 161, “Disclosures about Derivative Instruments and Hedging Activities - an amendment to FASB Statement No. 133” (SFAS 161). SFAS 161 enhances disclosures for derivative instruments and hedging activities and their effects on an entity’s financial position, financial performance and cash flows. Under SFAS 161, the Company is required to disclose the objectives for using derivative instruments in terms of underlying risk and accounting designation, fair values, gains and losses and credit-risk-related contingent features.The Company’s adoption of SFAS 161 is provided in Note 9. On
